Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Majewski on 20 October 2021.
	The claims have been amended as follows:
Claim 1 (currently amended): A system for performing a dialysis treatment comprising:
at least one dialysis fluid pump;
a logic implementer operable with the at least one dialysis fluid pump to perform a dialysis treatment related to a peritoneal dialysis therapy prescription for a patient, the dialysis treatment having a plurality of peritoneal dialysis cycles, the cycles including a fill phase, a dwell phase and a drain phase, the logic implementer configured to transmit to a network an amount of dialysis fluid provided by the at least one dialysis fluid pump to a peritoneal cavity of a patient during the plurality of peritoneal dialysis cycles;
a monitor communicatively coupled to the logic implementer for displaying dialysis status information; and
a server communicatively coupled to the logic implementer via the network, the server storing the peritoneal dialysis therapy prescription, the peritoneal dialysis therapy prescription specifying parameters for the dialysis treatment including at least (a) a total the logic implementer and server together configured and programmed to:
receive the amount of dialysis fluid provided during the plurality of peritoneal dialysis cycles,
determine an amount of UF removed from the patient based on the amount of dialysis fluid provided by the at least one dialysis fluid pump,
determine, as an initial drain volume, how much dialysis fluid resides in the patient's peritoneal cavity at a start of a next dialysis treatment based on at least one of (a) to (d), the amount of dialysis fluid provided during the plurality of peritoneal dialysis cycles, and the amount of UF removed,
update a UF trend using previous amounts of UF removed from the patient during previous dialysis treatments and the amount of UF removed from the patient during the dialysis treatment, update an initial drain volume trend using previous initial drain volumes during the previous dialysis treatments and the initial drain volume for the start of the next dialysis treatment, 
cause the UF trend and initial volume trend to be displayed for clinician review, 
receive data indicative of an initial drain flow for the next dialysis treatment, 

cause the alert to be displayed by the monitor as the dialysis status information.

Claim 2 (original): | The system of Claim 1, wherein the dialysis treatment is at least one of a continuous cycling peritoneal dialysis (“CCPD”) treatment or a tidal peritoneal dialysis treatment.

Claim 3 (original): | The system of Claim 1, wherein the server is configured to receive a new peritoneal dialysis therapy prescription with at least one of (a) to (d) changed and transmit a message indicative of the new peritoneal dialysis therapy prescription to the logic implementer.

Claim 4 (original): The system of Claim 1, wherein the server is configured to determine the amount of UF removed from the patient based on the amount of dialysis fluid provided by the at least one dialysis fluid pump in addition to at least one of (c) or (d).

Claim 5 (new): The system of Claim 1, wherein the server is configured to transmit a message to the logic implementer regarding any day exchanges that the patient made a previous day.

receive a response from the logic implementer regarding whether the patient had at least one day exchange; and
silence the alert based on the response.

Claim 7 (new): The system of Claim 1, further comprising:
at least one source of the dialysis fluid; and
a fluid circuit in fluid communication with the at least one source of dialysis fluid,
wherein the at least one dialysis fluid pump is operable with the fluid circuit to pump the dialysis fluid from the at least one source to the peritoneal cavity of the patient.

Claim 8 (new): The system of Claim 1, wherein the UF trend and initial volume trend include at least one of seven day rolling averages, one-month rolling averages, or multiple month rolling averages.

Claim 9 (new): The system of Claim 1, wherein the server is configured to cause the alert to be displayed for clinician review.

Claim 10 (new): The system of Claim 1, wherein the server is configured to cause the UF trend and initial volume trend to be displayed at the monitor.



Claim 12 (new): A system for performing a dialysis treatment comprising:
at least one dialysis fluid pump;
a logic implementer operable with the at least one dialysis fluid pump to perform a dialysis treatment related to a peritoneal dialysis therapy prescription for a patient, the dialysis treatment having a plurality of peritoneal dialysis cycles, the cycles including a fill phase, a dwell phase and a drain phase, the logic implementer configured to transmit to a network an amount of dialysis fluid provided by the at least one dialysis fluid pump to a peritoneal cavity of a patient during the plurality of peritoneal dialysis cycles, and an amount of used dialysis fluid pumped by the at least one dialysis fluid pump from the peritoneal cavity of the patient during the plurality of peritoneal dialysis cycles; 
a monitor communicatively coupled to the logic implementer for displaying dialysis status information; and a server communicatively coupled to the logic implementer via the network, the server storing the peritoneal dialysis therapy prescription, the peritoneal dialysis therapy prescription specifying parameters for the dialysis treatment including at least (a) a total prescribed fresh dialysis fluid fill volume to be delivered over the plurality of peritoneal dialysis cycles, (b) an expected amount of ultrafiltration (“UF”) to be removed per peritoneal dialysis cycle or per the dialysis treatment, (c) a maximum allowable peritoneal volume value, and (d) a dextrose level of the dialysis fluid, the logic implementer and the server together configured and programmed to: 

determine an amount of UF removed from the patient based on the amount of dialysis fluid provided by the at least one dialysis fluid pump,
 determine, as an initial drain volume, how much dialysis fluid resides in the patient's peritoneal cavity at a start of a next dialysis treatment based on at least one of (a) to (d), the amount of dialysis fluid provided during the plurality of peritoneal dialysis cycles, the amount of UF removed, and the amount of used dialysis fluid pumped during the plurality of peritoneal dialysis cycles, 
receive data indicative of an initial drain flow for the next dialysis treatment, 
generate an alert when the received data indicates a drain flow stoppage before reaching the initial drain volume for the start of the next dialysis treatment, and 
cause the alert to be displayed by the monitor as the dialysis status information. 

Claim 13 (new): The system of Claim 12, wherein the server is configured to display the alert for clinician review. 



Claim 15 (new): The system of Claim 14, wherein the server is configured to:
receive a response from the logic implementer regarding whether the patient had at least one day exchange; and
silence the alert based on the response.

Claim 16 (original): The system of Claim 12, wherein the dialysis treatment is at least one of a continuous cycling peritoneal dialysis (“CCPD”) treatment or a tidal peritoneal dialysis treatment.

Claim 17 (new): The system of Claim 12, wherein the server is configured to receive a new peritoneal dialysis therapy prescription with at least one of (a) to (d) changed and transmit a message indicative of the new peritoneal dialysis therapy prescription to the logic implementer.

Claim 18 (new): A system for performing a dialysis treatment comprising:
at least one dialysis fluid pump;
a logic implementer operable with the at least one dialysis fluid pump to perform a dialysis treatment related to a peritoneal dialysis therapy prescription for a patient, the dialysis treatment having a plurality of peritoneal dialysis cycles, the cycles including a 
	a monitor communicatively coupled to the logic implementer for displaying dialysis status information; and
a server communicatively coupled to the logic implementer via the network, the server storing the peritoneal dialysis therapy prescription, the peritoneal dialysis therapy prescription specifying parameters for the dialysis treatment including at least a dextrose level of the dialysis fluid, the logic implementer and the server together configured and programmed to:
receive the amount of dialysis fluid provided during the plurality of peritoneal dialysis cycles, and the amount of the used dialysis fluid pumped during the plurality of peritoneal dialysis cycles,
determine an amount of UF removed from the patient based on the amount of dialysis fluid provided by the at least one dialysis fluid pump and the dextrose level of the dialysis fluid,
determine, as an initial drain volume, how much dialysis fluid resides in the patient's peritoneal cavity at a start of a next dialysis treatment based on the amount of dialysis fluid provided during the plurality of peritoneal dialysis cycles, the amount of UF removed, and the amount of used dialysis fluid pumped during the plurality of peritoneal dialysis cycles,

generate an alert when the received data indicates a drain flow stoppage before reaching the initial drain volume for the start of the next dialysis treatment, and
		cause the alert to be displayed by the monitor as the dialysis status information.

Claim 19 (new): The system of Claim 18, wherein the at least one dialysis fluid pump, the logic implementer, and the monitor are part of a dialysis machine.

Claim 20 (new): The system of Claim 18, wherein the server is configured to:
transmit a message to the logic implementer regarding any day exchanges that the patient made a previous day;
receive a response from the logic implementer regarding whether the patient had at least one day exchange; and
silence the alert based on the response.

The following is an examiner’s statement of reasons for allowance: The claims are now deemed to distinguish over all of the prior art of record for reasons of record as argued in the Remarks submitted 09/16/2021.
Claims 1, 9, 12 and 18 were otherwise amended to more clearly obviate the 35 U.S.C. 101 rejection of record, regarding patent claim eligibility, and also to clarify the limitations regarding server and logic implementer being positively recited so as to obviate a possible 35 U.S.C. 112 (b) rejection, by adding language 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
JWD
10/20/2021
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778